Opinion by
Morrison, J.,
After disposing of thirty-seven requests for findings of fact, and nine for findings of law, and twenty-eight exceptions, the learned court below filed the following decree:
“And now, March 20, 1911, this cause came on to be heard by the court en Banc upon exceptions to the findings of fact and conclusions of law, and upon consideration thereof, it is ordered, adjudged and decreed that the exceptions are dismissed and that the injunction heretofore granted be made permanent and a perpetual injunction *385issue restraining the South Easton Water Company, its officers, agents and employees from impeding or diverting the flow of the water which has heretofore supplied the spring of the plaintiff, in such a manner as to interfere with the accustomed flow, and from maintaining any trenches or so conducting its operations upon the land near, adjoining or adjacent to the plaintiff’s spring, in such a manner as to withdraw, divert or impede the accustomed flow of the waters into the said spring and that the defendant, its agents and employees be enjoined from in any way impeding or interfering with the rights of the plaintiff to the free and uninterrupted flow of the water from the said spring, and that the defendant be commanded forthwith to completely stop or close the channel or channels now existing in which water now flows and escapes from the places where they have placed the concrete box and that they construct and perpetually maintain all necessary and proper means and methods to restore the water in plaintiff’s spring as it was on September 7, 1910, at and immediately before the defendant' interfered with it. It is further ordered and decreed that the said South Easton Water Company shall pay the costs of this proceeding. Per Curiam. ” We find in the record twenty-nine assignments of error and not one of them touches the final decree. It is apparent from the number of requests and exceptions, and the vigorous contest made by the defendant’s learned counsel, that the court below traveled over a somewhat tortuous route in reaching this decree and it must be quite satisfactory to the learned judge to find that his decree has not been excepted to.
We have spent considerable time in this case in examining the record and we believe the decree to be correct, and the six judges who heard the argument agree that it should be affirmed. The fact that no exception was taken to the decree relieves us of the labor of considering and disposing of the twenty-nine assignments of error, because, as was said by Mr. Justice Brown, speaking for the Supreme Court, in Standard Soap & Oil Company v. Printz *386Degreasing Company, 232 Pa. 64: “Though the numerous assignments complain of the court’s findings and of what was not found, not one is to the decree, and it cannot therefore be disturbed. We have repeatedly referred to the mistake of multiplying assignments of error. As a rule, when they are unduly numerous, they are ‘suggestive of firing at fandom in the bushes in the hope that a shot may produce a favorable result:’ Clay v. Western Maryland R. R. Co., 221 Pa. 439. Of the numerous shots fired in this case not one has hit the decree. It has escaped all of the assignments, and we must, therefore, assume it to be correct: Johnston’s Estate, 222 Pa. 514. If it is right, it is of little moment what led up to it: Fullerton’s Estate, 146 Pa. 61; and, as it is the wrong from which the appellant suffers, if it was improperly made, it must be assigned as error: Seltzer v. Boyer, 224 Pa. 369. The appeal is dismissed at appellant’s costs, and the decree affirmed,” etc.
For the reason that the final decree of the court below was not excepted to, and for the further reason that we are satisfied said decree is correct, the assignments of error are all dismissed, at appellant’s costs, and the decree is affirmed.